 
EXHIBIT 10.1
 
FIRST AMENDMENT TO
AMENDED AND RESTATED SENIOR SUBORDINATED CONVERTIBLE
 LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR SUBORDINATED CONVERTIBLE
LOAN AND SECURITY AGREEMENT (this "Amendment") is made and entered into as of
the 21st day of March, 2017 by and between Blonder Tongue Laboratories, Inc., a
Delaware corporation (the "Company"), R.L. Drake Holdings, LLC, a Delaware
limited liability company and wholly-owned subsidiary of the Company ("Drake"
and, collectively with the Company, "Borrower"), Robert J. Pallé, Carol M.
Pallé, Steven L. Shea, and James H. Williams (collectively, "Lenders"), and
Robert J. Pallé, as Agent for the Lenders (in such capacity, the "Agent").
BACKGROUND
A. Borrower, Lenders and Agent are party to that certain Amended and Restated
Senior Subordinated Convertible Loan and Security Agreement dated as of March
28, 2016 (the "Existing Agreement").
B. The Parties hereto desire to amend the Existing Agreement and memorialize
their further agreements all as more particularly set forth herein.
C. It is the intention of the parties hereto that the execution and delivery of
this Amendment shall not (except as specifically set forth herein) impair,
modify, or otherwise abrogate any of the rights and obligations of any party to
any of the other Loan Documents and references to the "Agreement" contained in
any of the other Loan Documents shall mean and refer to the Existing Agreement
as amended by this Amendment.
D. Capitalized terms, not otherwise defined herein, are used herein with the
meanings set forth therefor in Section 1 of the Agreement.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
Borrower by Lenders, the parties hereto, intending to be legally bound hereby,
agree as follows:
1. AMENDMENT.
1.1 Section 1.1 of the Existing Agreement is amended by deleting clauses (b) and
(aa) in the Existing Agreement and inserting in lieu thereof:
 (a) "(b) [reserved]"
 (b) "(aa) [reserved]."
 
1.2 Section 4.4 of the Existing Agreement is amended by deleting clause
4.4(e)(ii) in its entirety.
2. REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants that this
Amendment has been duly executed by Borrower and delivered to Agent and
constitutes legal, valid and binding obligations of Borrower, enforceable in
accordance with their terms, except as enforceability may be limited by any
bankruptcy, insolvency, reorganization, moratorium or other laws or equitable
principles affecting creditors' rights generally.
3. MISCELLANEOUS.
3.1 This Amendment shall be construed in accordance with and governed by the
laws of the State of Delaware without regard to conflict of law principles.

--------------------------------------------------------------------------------

3.2 This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
4. NO NOVATION.  This Amendment is an amendment to the Existing Agreement, and
it is not intended to be, nor shall it be construed as, a novation of Borrower's
responsibilities and obligations pursuant to the Existing Agreement or any other
related documents previously executed in favor of Lenders or Agent.  Except as
expressly set forth herein, the Loan Documents are to continue in full force and
effect for the benefit of and shall in all respects be enforceable by Agent and
Lenders and the priority and perfection of all security interests in the
Collateral shall continue to date from the dates originally established in
connection with the Existing Agreement and related Loan Documents.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BLONDER TONGUE LABORATORIES, INC.
 
 
By:
/s/ Eric Skolnik
Name: Eric Skolnik
Title: Senior Vice President
 
R.L. DRAKE HOLDINGS, LLC
 
 
By:
/s/ Eric Skolnik
Name: Eric Skolnik
Title: Vice President
 
 
/s/ Robert J. Palle
ROBERT J. PALLÉ, as Agent
 
 
/s/ Robert J. Palle
ROBERT J. PALLÉ, as a Lender
 
 
/s/ Carol M. Palle
CAROL M. PALLÉ, as a Lender
 
 
/s/ Steven L. Shea
STEVEN L. SHEA, as a Lender
 
 
/s/ James H. Williams
JAMES H. WILLIAMS, as a Lender
 

 

- 2 -
 
 